[Cite as State ex rel. Harsh v. Sheets, 132 Ohio St. 3d 198, 2012-Ohio-2368.]




   THE STATE EX REL. HARSH, APPELLANT, v. SHEETS, WARDEN, APPELLEE.
  [Cite as State ex rel. Harsh v. Sheets, 132 Ohio St. 3d 198, 2012-Ohio-2368.]
Court of appeals’ judgment dismissing petition for writ of habeas corpus
        affirmed.
       (No. 2012-0093—Submitted May 23, 2012—Decided May 31, 2012.)
   APPEAL from the Court of Appeals for Butler County, No. CA2011-10-203.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Robert Harsh, for a writ of habeas corpus. Harsh previously
unsuccessfully raised many of his same claims in his direct appeal, State v. Harsh,
Butler App. No. CA2007-03-083, so res judicata bars him from using habeas
corpus to obtain a successive appellate review of the same claims. See Roberts v.
Knab, 131 Ohio St. 3d 60, 2012-Ohio-56, 960 N.E.2d 457, ¶ 1.
        {¶ 2} Moreover, because Harsh either raised or could have raised his
claims in three previous state habeas corpus cases, res judicata also bars him from
filing a successive habeas corpus petition. Nickelson v. Knab, 131 Ohio St. 3d
199, 2012-Ohio-579, 963 N.E.2d 154, ¶ 1. Like the court of appeals in this case,
we similarly dismissed a successive habeas corpus petition filed by Harsh in
2011. Harsh v. Knab, 128 Ohio St. 3d 1498, 2011-Ohio-2420, 947 N.E.2d 681.
        {¶ 3} Finally, Harsh’s claims are not cognizable in habeas corpus, and he
had an adequate remedy by way of appeal to raise his claims. See Smith v. Smith,
123 Ohio St. 3d 145, 2009-Ohio-4691, 914 N.E.2d 1036, ¶ 1 (claim that jury-
verdict forms did not list essential elements of criminal offense); Haynes v.
Voorhies, 110 Ohio St. 3d 243, 2006-Ohio-4355, 852 N.E.2d 1198, ¶ 5 (claim
                            SUPREME COURT OF OHIO




challenging validity of amendment to an indictment); State ex rel. Austin v. Knab,
127 Ohio St. 3d 118, 2010-Ohio-4982, 936 N.E.2d 958, ¶ 1 (claim of
nonjurisdictional sentencing errors); Webber v. Kelly, 120 Ohio St. 3d 440, 2008-
Ohio-6695, 900 N.E.2d 175, ¶ 8 (claim challenging sufficiency of the evidence);
Keith v. Bobby, 117 Ohio St. 3d 470, 2008-Ohio-1443, 884 N.E.2d 1067, ¶ 15
(claims of fraud upon the court and prosecutorial misconduct).
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Robert Harsh, pro se.
                           ______________________




                                        2